UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5181


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENISHCA WALIZADA,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:10-cr-00148-CMH-1)


Submitted:   June 29, 2011                    Decided:   July 7, 2011


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cary S. Greenberg, Caroline E. Costle, GREENBERGCOSTLE,        P.C.,
McLean, Virginia, for Appellant.      Neil H. MacBride,       United
States Attorney, William H. Jones, II, Special Assistant      United
States Attorney, Gordon D. Kromberg, Assistant United         States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenishca       Walizada           appeals         his     jury      conviction       for

structuring        financial            transactions                to     evade         reporting

requirements, in violation of 31 U.S.C. § 5313(a) (2006).                                        The

court sentenced Walizada to two years’ probation.                                We affirm.

            Walizada argues that the evidence was not sufficient

to   support      the     jury’s        finding         that     he      had     structured       or

attempted    to    structure       a     financial            transaction         and    that    the

language     of     the     Code        of     Federal         Regulations            defining    a

structured      transaction        is        ambiguous.             This     Court      reviews    a

sufficiency of the evidence challenge by determining whether,

viewing     the    evidence        in     the       light      most        favorable      to     the

Government,       the     trial    evidence             “could      support       any     rational

determination       of    guilty    beyond          a    reasonable            doubt.”      United

States v.       Young,    609 F.3d 348,       355    (4th      Cir.     2010).         The

evidence adduced at trial was clearly sufficient to support the

jury’s verdict.           Further, we reject Walizada’s contention that

the language in the applicable regulations is ambiguous.

            We      therefore           affirm          Walizada’s             conviction        and

sentence.       We dispense with oral argument because the facts and

legal    contentions       are     adequately            presented         in    the     materials

before    the     court    and    argument          would      not       aid    the     decisional

process.

                                                                                          AFFIRMED

                                                2